                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


SMOKEYS HOTEL MANAGEMENT INC., )
                               )
     Plaintiff,                )
                               )
v.                             )                            Case No. ___________________
                               )
ENDURANCE AMERICAN SPECIALTY )
INSURANCE COMPANY,             )
                               )
     Defendant.                )


                                   NOTICE OF REMOVAL


        Defendant, Endurance American Specialty Insurance Company (“Endurance” or

“Defendant”), files this Notice to remove to this Court an action brought against it and currently

pending in the Circuit Court for Sevier County, Tennessee, Case No. 18-CV-786 III, and with

respect thereto would show this Court as follows:

                                                I.

        The above-styled cause was commenced in the Circuit Court for Sevier County,

Tennessee, Case No. 18-CV-786 III, by virtue of a Complaint filed by Plaintiff on November 27,

2018, against Defendant.       Defendant was served with process through the Tennessee

Commissioner of Commerce and Insurance on December 4, 2018. In its Complaint, Plaintiff

alleges, among other things, breach of contract, against Defendant. A jury was demanded by

Plaintiff.

        Pursuant to 28 U.S.C. § 1446(a), copies of the aforementioned Complaint and all

documents served upon Defendant are attached hereto as Exhibit A and made a part of this



                                         1
4815-1454-7076v1
Case    3:19-cv-00004-PLR-HBG
9600000-000100 01/03/2019           Document 1 Filed 01/03/19 Page 1 of 4 PageID #: 1
Notice by reference. By removing this action, Defendant is not waiving any defenses available

under Rule 12, Fed. R. Civ. P., including, but not limited to, improper venue, insufficiency of

process and insufficiency of service of process.

                                                   II.

       The time period within which Defendant is required to file this Notice of Removal

pursuant to 28 U.S.C. § 1446 has not yet expired. Since the date on which Defendant was served

with the summons and a copy of the Complaint, there have been no other proceedings in this

case in the Circuit Court for Sevier County, Tennessee.

                                                 III.

       This action is one of a civil nature for damages claimed as a result of allegations of,

among other things, breach of contract, against Defendant. Plaintiff’s action is civil in nature,

and this Court has original jurisdiction over Plaintiffs’ action under the provisions of 28 U.S.C.

§ 1332. Specifically, this action involves citizens from different states and, upon information

and belief, the amount in controversy exceeds the jurisdictional minimum of $75,000.00. While

Plaintiff does not allege any specific amount of damages in its Complaint, it appears the amount

in controversy exceeds the jurisdictional minimum based on the nature of the allegations.

Therefore, this action arises under federal law, and this Court has original jurisdiction.

                                                 IV.

       The requisite diversity of citizenship exists, as provided in 28 U.S.C. § 1332. Upon

information and belief, Plaintiff is a citizen and resident of the state of Tennessee. Defendant is

a Delaware corporation with its principal place of business in the state of New York.




                                          2
4815-1454-7076v1
Case    3:19-cv-00004-PLR-HBG
9600000-000100 01/03/2019            Document 1 Filed 01/03/19 Page 2 of 4 PageID #: 2
                                               VI.

       Defendant is contemporaneously filing a Notice of Filing Notice of Removal, pursuant to

28 U.S.C. § 1446(d), with the Sevier County Circuit, a copy of which is attached hereto as

Exhibit B.

                                               VII.

       The allegations of this Notice are true and correct to the best of Defendant’s knowledge

and within the jurisdiction of the United States District Court for the Eastern District of

Tennessee, and this cause of action is removable to the United States District Court for the

Eastern District of Tennessee.

       WHEREFORE, Defendant Endurance American Specialty Insurance Company files this

Notice for the purpose of removing this action from the Circuit Court for Sevier County,

Tennessee, to the United States District Court for the Eastern District of Tennessee.



                                             Respectfully submitted,


                                             s/ P. Edward Pratt
                                             P. Edward Pratt (BPR No. 012758)
                                             BAKER, DONELSON, BEARMAN,
                                              CALDWELL & BERKOWITZ, P.C.
                                             265 Brookview Centre Way, Suite 600
                                             Knoxville, Tennessee 37919
                                             Telephone: (865) 549-7000
                                             Fax: (865) 633-7208
                                             Email: epratt@bakerdonelson.com

                                             Attorney for Defendant
                                             Endurance American Specialty
                                             Insurance Company




                                         3
4815-1454-7076v1
Case    3:19-cv-00004-PLR-HBG
9600000-000100 01/03/2019           Document 1 Filed 01/03/19 Page 3 of 4 PageID #: 3
                              CERTIFICATE OF SERVICE

        The undersigned certifies that on January 3, 2019, a true and correct copy of the
foregoing was filed electronically and has been served upon the following parties in interest
herein by mailing same to the offices of said parties in interest by United States Mail with
sufficient postage thereon to carry the same to its destination.

              J. Brandon McWherter
              Jonathan L. Bobbitt
              Gilbert McWherter Scott & Bobbitt PLC
              341 Cool Springs Blvd., Suite 230
              Franklin, Tennessee 37067

              Clinton H. Scott
              Gilbert McWherter Scott & Bobbitt PLC
              101 North Highland
              Jackson, Tennessee 38301

              Rita Ellison
              Circuit Court Clerk
              Sevier County Circuit Court
              125 Court Avenue
              Sevierville, Tennessee 37862

                                             s/ P. Edward Pratt
                                             P. Edward Pratt




                                       4
4815-1454-7076v1
Case    3:19-cv-00004-PLR-HBG
9600000-000100 01/03/2019         Document 1 Filed 01/03/19 Page 4 of 4 PageID #: 4
